TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00872-CR



                                  Amani Nataka Ford, Appellant

                                                   v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 67114, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Amani Nataka Ford has filed a notice of appeal from his conviction

for the offense of sexual assault. The district court has certified that this is a plea-bargain case and

the defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2), (d). Accordingly, we dismiss

the appeal.



                                                ____________________________________________

                                                Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed

Filed: February 10, 2012

Do Not Publish